

117 HR 387 IH: Vaccinate More Americans Act of 2021
U.S. House of Representatives
2021-01-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 387IN THE HOUSE OF REPRESENTATIVESJanuary 21, 2021Mr. Budd (for himself and Mr. Garcia of California) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo prevent doses of vaccines for COVID–19 from being wasted, and for other purposes.1.Short titleThis Act may be cited as the Vaccinate More Americans Act of 2021.2.Phased allocation inapplicable where it is reasonably necessary to prevent the expiration of any dose of vaccine for COVID–19(a)In generalWhere it is reasonably necessary to prevent the expiration of any dose of vaccine for COVID–19 purchased from the Federal Government, a vaccine provider may—(1)disregard any phased allocation of such dose under applicable Federal, State, and local law; and(2)administer such dose to an individual who is in the next phased allocation group under applicable Federal, State, and local law for which the vaccine provider can locate individuals available and willing to receive the dose.(b)PreemptionSubsection (a) preempts any State or local law to the contrary. (c)Rule of constructionNothing in subsection (a) shall be construed to override Federal, State, or local law other than with respect to the phased allocation of dosing.(d)DefinitionIn this section, the term phased allocation means the prioritization of groups for the receipt of the vaccine for COVID–19 as determined by appropriate public health authorities.(e)SunsetSubsection (a) shall cease to apply at the end of the public health emergency declared for COVID–19 under section 319 of the Public Health Service Act (42 U.S.C. 247d), including renewals thereof.